- Provided by MZ Technologies Table of Contents Exhibit 13.2 CERTIFICATION Pursuant to 18 United States Code Section 1350, As adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The undersigned hereby certifies that, to such officers knowledge, the Annual Report on Form 20-F for the period ended December 31, 2009 of Net Serviços de Comunicação S.A. (the Company) filed with the Securities and Exchange Commission on the date hereof fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in such annual report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ João Adalberto Elek Júnior Name: João Adalberto Elek Júnior Title: Chief Financial Officer Date: May
